443 F.2d 24
Gene Autry PENDLETON, Petitioner-Appellant,v.Dr. George J. BETO, Respondent-Appellee.
No. 71-1159 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 26, 1971.

Appeal from the United States District Court for the Northern District of Texas, Sarah Tilghman Hughes, Judge.
E. Brice Cunningham, Dallas, Tex., for petitioner-appellant.
Crawford C. Martin, Atty. Gen., of Texas, Charles R. Parrett, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
It is ordered that appellee's motion to dismiss the appeal, filed in the above styled and numbered cause, is hereby denied.


2
The decision of the District Court is affirmed. See Local Rule 21.1



Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966